Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 1 of 15   PageID #:
                                  11613


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  MICHAEL DAVID BRUSER, TRUSTEES         CIV. NO. 14-00387 LEK-WRP
  UNDER THAT CERTAIN UNRECORDED
  REVOCABLE LIVING TRUST AGREEMENT
  DATED JULY 11, 1988, AS AMENDED,
  DOING BUSINESS AS DISCOVERY BAY
  CENTER; AND LYNN BRUSER,
  TRUSTEES UNDER THAT CERTAIN
  UNRECORDED REVOCABLE LIVING
  TRUST AGREEMENT DATED JULY 11,
  1988, AS AMENDED, DOING BUSINESS
  AS DISCOVERY BAY CENTER;

                   Plaintiffs,

        vs.

  BANK OF HAWAII, A HAWAII
  CORPORATION, AS TRUSTEE, AS
  SUCCESSOR BY MERGER WITH
  HAWAIIAN TRUST COMPANY, LIMITED,
  A FORMER HAWAII CORPORATION AND
  AS SUCCESSOR TRUSTEE UNDER THAT
  CERTAIN TRUST AGREEMENT DATED
  JUNE 6, 1974;

                   Defendant.

  ________________________________
       vs.

  JULIE G. HENDERSON, as Trustee
  of the Julie G. Henderson
  Irrevocable Trust, and as
  Trustee of the Jean K. Gowans
  Irrevocable Trust, and as
  Trustee of the Louis L. Gowans,
  Jr. Irrevocable Trust; RICHARD
  L. GOWANS, as Trustee of the
  Richard L. Gowans Irrevocable
  Trust; KEVIN I. YOKOHAMA;
  ASSOCIATION OF APARTMENT OWNERS
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 2 of 15   PageID #:
                                  11614


  DISCOVERY BAY; SUSAN SHEETZ; and
  PATRICIA SHEETZ BOW,

       Intervening Defendants.
  ________________________________
  BANK OF HAWAII, a Hawaii
  corporation, as Trustee, as
  successor by merger with
  Hawaiian Trust Company, Limited,
  a former Hawaii corporation and
  as successor Trustee under that
  certain Trust Agreement dated
  June 6, 1974,

        Counterclaim Plaintiff,

        vs.

  MICHAEL DAVID BRUSER and LYNN
  BRUSER, Trustees under that
  certain unrecorded Revocable
  Living Trust Agreement dated
  July 11, 1988, as amended, doing
  business as Discovery Bay
  Center,

        Counterclaim Defendants.



              ORDER ADOPTING IN PART AND REJECTING IN PART
               THE MAGISTRATE JUDGE’S APRIL 10, 2020 ORDER

              On February 25, 2020, Temporary Receiver Steve

 Sombrero (“Receiver”) and his counsel, David Farmer, Esq.,

 jointly filed their fee applications for the interim period of

 February 14, 2019 through January 31, 2020 (“Applications”).

 [Dkt. no. 283.]     On April 10, 2020, the magistrate judge issued

 his order granting the Applications (“4/10/20 Order”).           [Dkt.

 no. 304.]    Before the Court is an appeal of the 4/10/20 Order


                                      2
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 3 of 15   PageID #:
                                  11615


 (“Appeal”), filed on April 17, 2020 by Plaintiffs/Counterclaim

 Defendants Michael David Bruser and Lynn Bruser, Trustees under

 that certain unrecorded Revocable Living Trust Agreement dated

 July 11, 1988, as amended, doing business as Discovery Bay

 Center (“the Brusers”).      [Dkt. no. 309.]     The Receiver filed his

 response to the Appeal on April 19, 2020 (“Receiver’s

 Response”), Defendant/Counterclaim Plaintiff Bank of Hawaii, as

 Trustee under the Trust Agreement dated June 6, 1974, as

 amended, and not individually (“BOH”), filed its response to the

 Appeal on April 27, 2020 (“BOH’s Response”), and the Brusers

 filed their reply on May 11, 2020.        [Dkt. nos. 310, 315, 323.]

 The Court has considered the Appeal as a non-hearing matter

 pursuant to Rule LR7.1(d) of the Local Rules of Practice for the

 United States District Court for the District of Hawaii (“Local

 Rules”).    The 4/10/20 Order is adopted in part and rejected in

 part for the reasons set forth below.

                                 BACKGROUND

             A summary of the factual background is set forth in

 the 4/10/20 Order and only the relevant facts will be repeated

 here.   After a bench trial, judgment was entered in favor of BOH

 in the amount of $137,434.50, representing “the difference

 between what the Brusers owed and what they paid between October

 2014 and December 2015, including the applicable” general excise

 tax.    See Judgment in a Civil Case (“Judgment”), filed 6/28/16

                                      3
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 4 of 15   PageID #:
                                  11616


 (dkt. no. 193), at 2.      BOH was also awarded attorney’s fees and

 costs.   [Id.]   On February 7, 2019, the Court granted BOH’s

 Motion for Appointment of a Temporary Receiver, [filed 7/31/18

 (dkt. no. 221),] finding that the Brusers had failed to pay the

 amounts due under the Judgment for over two years.          [Amended

 Order, filed 2/7/19 (dkt. no. 242), at 14.]         On February 13,

 2019, the Court appointed the Receiver.        [Order Appointing

 Temporary Receiver (“Receivership Order”), filed 2/13/19 (dkt.

 no. 243).]    On October 28, 2019, Mr. Farmer was appointed as the

 Receiver’s counsel.     [Order Granting Temporary Receiver’s

 Application for Order Appointing David C. Farmer, Attorney at

 Law LLLC, as Temporary Receiver’s Counsel under General

 Retainer, filed 10/28/19 (dkt. no. 277).]

              In the 4/10/20 Order the magistrate judge granted the

 Applications over the Brusers’ objections.         [4/10/20 Order at

 9.]   The magistrate judge found that, based on his review of the

 invoices submitted by the Receiver, the time accounted for in

 the Receiver’s portion of the Applications was reasonably spent

 managing the commercial unit at the Discovery Bay Condominium

 (“Commercial Unit”), and the Receiver had “sufficiently engaged

 with work on the Commercial Unit.”        [Id. at 7 (citation

 omitted).]    The magistrate judge, having “reviewed the invoices

 and other materials submitted by the [] Receiver in support of

 the Applications and find[ing] that they adequately support the

                                      4
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 5 of 15   PageID #:
                                  11617


 amounts requested for the [] Receiver and counsel[,]” awarded

 the amounts requested for the Receiver and Mr. Farmer as

 reasonable in light of the work completed.         [Id. at 8-9.]

              In the Appeal, the Brusers urge the Court to review

 the 4/10/20 Order and therefore the Applications de novo, rather

 than under the clearly erroneous standard of review.          The

 Brusers also argue that the 4/10/20 Order should be rejected:

 1) even under the clearly erroneous standard, because it was

 based solely on the fact that the Brusers had previously been

 found to be in civil contempt; 2) under a de novo standard,

 because the Receiver was not actively engaged in managing the

 Commercial Unit; and 3) because the work performed by Mr. Farmer

 was not sufficiently related to the management of the Commercial

 Unit.

                                  STANDARD

 I.      Standard of Review

                   It is undisputed that “[t]he power of
              federal magistrate judges is limited by 28 U.S.C.
              § 636.” Estate of Conners by Meredith v.
              O’Connor, 6 F.3d 656 (9th Cir. 1993). This court
              may designate a magistrate judge to hear and
              determine nondispositive pretrial motions. 28
              U.S.C. § 636(b)(1)(A); see also O’Connor, 6 F.3d
              at 658 (“Under 28 U.S.C. § 636(b)(1)(A), a
              district judge may designate a magistrate judge
              to hear any nondispositive pretrial matter
              pending before the court.)”. This court may also
              designate a magistrate judge to conduct hearings
              and to submit proposed findings of fact and
              recommendations for disposition by the district
              judge “of any motion excepted in [23 U.S.C.

                                      5
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 6 of 15   PageID #:
                                  11618


             § 636(b)(1)(A).]” 28 U.S.C. § 636(b)(1)(B)
             (emphasis added). With the consent of the
             parties, this court may designate a magistrate
             judge to act “as a special master in any civil
             case.” 28 U.S.C. § 636(b)(2). In addition, “[a]
             magistrate judge may be assigned such additional
             duties as are not inconsistent with the
             Constitution and laws of the United States.” 28
             U.S.C. § 636(b)(3).

                  In O’Connor, the Ninth Circuit examined a
             post-verdict motion for attorneys’ fees brought
             pursuant to 42 U.S.C. § 1988. The district court
             referred the motion to a magistrate judge without
             specifying the subsection of § 636 that formed
             the basis of the referral. See O’Connor, 6 F.3d
             at 657. The magistrate then issued an order
             awarding fees to the plaintiff. The Ninth
             Circuit examined whether the magistrate judge
             properly issued an order regarding fees.
             Initially, the Ninth Circuit noted that, because
             the parties had not consented to the magistrate
             judge’s determination of the motion, § 636(b)(2)
             was inapplicable. Id. at 658. It then
             determined that § 636(b)(1)(A) was inapplicable
             because the post-verdict motion was not a
             nondispositive pretrial matter. Id.

                  Because the plaintiffs in O’Connor had
             sought attorneys’ fees in their complaint under
             § 1988, the Ninth Circuit viewed their motion for
             attorneys’ fees as dispositive of a claim or
             defense such that it should have been determined
             pursuant to § 636(b)(1)(B). This meant that the
             magistrate judge should have submitted proposed
             findings and recommendations for the district
             court’s de novo review. O’Connor, 6 F.3d at 658.
             O’Connor held, however, that because the district
             court conducted a de novo review and entered its
             own award of attorneys’ fees and costs, any error
             by the magistrate judge in simply issuing an
             order, rather than findings and recommendations,
             was harmless. O’Connor, 6 F.3d at 659 and 659
             n.2.




                                      6
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 7 of 15   PageID #:
                                  11619


 Erum v. Cty. of Kauai, Civil No. 08-00113 SOM-BMK, 2008 WL

 2598138, at *2–3 (D. Hawai`i June 30, 2008) (alterations and

 emphasis in Erum).     The 4/10/20 Order does not relate to a

 nondispositive pretrial matter.       Regardless of how it is titled,

 the 4/10/20 Order will be treated as a post-judgment

 recommendation regarding receivership fees, entered pursuant to

 § 636(b)(3), and subjected to de novo review.         To the extent

 that any error occurred when the magistrate judge designated the

 4/10/20 Order as an order rather than a findings and

 recommendation, it is cured by this Court’s de novo review of

 the 4/10/20 Order and the issues presented in the Applications..

             This Court has stated the legal standard applicable to

 de novo review as follows:

                  Under a de novo standard, this Court reviews
             “the matter anew, the same as if it had not been
             heard before, and as if no decision previously
             had been rendered.” Freeman v. DirecTV, Inc.,
             457 F.3d 1001, 1004 (9th Cir. 2006); United
             States v. Silverman, 861 F.2d 571, 576 (9th Cir.
             1988). The district court need not hold a de
             novo hearing; however, it is the court’s
             obligation to arrive at its own independent
             conclusion about those portions of the magistrate
             judge’s findings or recommendation to which a
             party objects. United States v. Remsing, 874
             F.2d 614, 616 (9th Cir. 1989).

                  However, “‘[f]rivolous, conclusive, or
             general objections [to a magistrate judge’s
             report and recommendation] need not be considered
             by the district court.’” Rodriguez v. Hill,
             No. 13CV1191-LAB (DHB), 2015 WL 366440, at *1
             (S.D. Cal. Jan. 23, 2015) (some alterations in
             Rodriguez) (quoting Marsden v. Moore, 847 F.2d

                                      7
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 8 of 15   PageID #:
                                  11620


             1536, 1548 (11th Cir. 1988)). Thus, an objection
             to findings “without any analysis as to why [they
             are] inaccurate” is “insufficient to trigger
             review of those findings.” United States v.
             Rudisill, Nos. CR 97-327-PHX-ROX, CV 04-466-PHX-
             ROX, 2006 WL 3147663, at *1 (D. Ariz. Nov. 1,
             2006) (citation omitted). If courts required
             review in such circumstances, “‘judicial
             resources would be wasted and the district
             court’s effectiveness based on help from
             magistrate judges would be undermined.’”
             Bridgeman v. Stainer, No. 12-CV-212 BEN (PCL),
             2014 WL 1806919, at *1 (S.D. Cal. May 7, 2014)
             (some citations omitted) (quoting United State v.
             Midgette, 478 F.3d 616, 622 (4th Cir. 2007)); see
             also [United States v.] Reyna-Tapia, 328 F.3d
             [1114,] 1122 [(9th Cir. 2003) (en banc)] (“the
             underlying purpose of the Federal Magistrates Act
             is to improve the effective administration of
             justice” (citing Peretz v. United States, 501
             U.S. 923, 928, 111 S. Ct. 2661, 115 L. Ed. 2d 808
             (1991)). Further, “[o]bjections that would not
             alter the outcome are moot, and can be overruled
             on that basis alone.” Rodriguez, 2015 WL 366440,
             at *1.

 Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

 2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (some

 alterations in Muegge) (some citations omitted).

                                 DISCUSSION

 I.    The Receiver’s Fees

             “A receiver appointed by a court who reasonably and

 diligently discharges his duties is entitled to be fairly

 compensated for services rendered and expenses incurred.”            SEC

 v. Byers, 590 F. Supp. 2d 637, 644 (S.D.N.Y. 2008) (citations

 omitted).    In determining the reasonableness of the fees and

 costs requested, the court should consider the “economy of

                                      8
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 9 of 15   PageID #:
                                  11621


 administration, the burden that the estate may safely be able to

 bear, the amount of time required, although not necessarily

 expended, and the overall value of the services to the estate.”

 In re Imperial ‘400’ Nat’l, Inc., 432 F.2d 232, 237 (3d Cir.

 1970) (citations omitted).      “The receiver bears the burden to

 demonstrate to the court [any] entitlement to [the] payment of

 fees and costs in the amount requested.”         SEC v. Total Wealth

 Mgmt., Inc., Case No. 15-cv-226-BAS-DHB, 2016 WL 727073, at *1

 (S.D. Cal. Feb. 24, 2016) (citation omitted).         This entitlement

 to reasonable compensation extends to an attorney employed by

 the receiver.    See Drilling & Exploration Corp. v. Webster, 69

 F.2d 416, 418 (9th Cir. 1934).       “An award of interim fees is

 appropriate where both the magnitude and the protracted nature

 of a case impose economic hardships on professionals rendering

 services to the estate.”      SEC v. Small Bus. Capital Corp.,

 No. 5:12-CV-03237 EJD, 2013 WL 2146605, at *2 (N.D. Cal. May 15,

 2013) (citation and internal quotation marks omitted).

       A.    The Receiver

             The Brusers assert the Receiver and his counsel were

 not actively engaged in the management of the Commercial Unit.

 In support of this objection, the Brusers allege “most, if not

 all, of the active management and operation of the Property for

 the period in question . . . was performed” by the Brusers’

 property manager, and not the Receiver.        See Appeal at 8.

                                      9
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 10 of 15   PageID #:
                                   11622


             The Court agrees with the magistrate judge’s statement

  that, “[b]ased on its review of the invoices submitted by the []

  Receiver reflecting that the time spent was for the management

  of the Commercial Unit, the Court finds that the [] Receiver has

  been sufficiently engaged with work on the Commercial Unit.”

  [4/10/20 Order at 7 (citation omitted).]        Also, the Court finds

  that the work performed by the Receiver was appropriate in light

  of the Imperial factors.      For each of the ten months (of the

  eleven-month period) for which the Receiver submitted a

  timesheet, the total hours for each month generally ranged from

  one to seven hours per month, with the exception of October

  2019, during which the Receiver billed 12.7 hours.

  [Applications, Decl. of Steve Sombrero, Exh. A (Timesheet &

  Invoice pages for the Receiver dated February 2019 through

  January 2020 (“Receiver’s Timesheets”)).]        The increase in hours

  in October 2019 was reasonable in light of the events that

  transpired in September and October 2019, including but not

  limited to: the fact that the books and records of the

  Commercial Unit were turned over to the Receiver; and the Court

  finding the Brusers to be in civil contempt for refusing to

  comply with the Receivership Order.       See BOH’s Status Report,

  filed 9/16/19 (dkt. no. 262), at 2; see also, Minutes, filed

  9/23/19 (dkt. no. 264).     For the months other than October, the

  Receiver’s Timesheets reflect reasonable efforts to fulfill the

                                      10
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 11 of 15   PageID #:
                                   11623


  receivership duties, and describe tasks consistent with that

  purpose, including communication with relevant parties, review

  of the case file, and review of judicial filings.         Overall, the

  Receiver billed approximately 52.0 hours.1        This figure was

  calculated by adding the monthly fee pre-tax subtotals ($13,000)

  and dividing by the Receiver’s hourly rate of $250.          The

  Receiver requests a total of $13,612.56 including general excise

  tax.       The effort expended by the Receiver was reasonable,

  economical, sufficient without being excessive, resulted in an

  expense bearable by the receivership estate, and represented a

  reasonable amount of time spent over the eleven-month period in

  question.

                 The Brusers’ argument that the Receiver failed to

  establish an interest-bearing account does not negate the

  otherwise reasonable nature of the efforts expended, and is

  rejected.      The Brusers’ argument that the magistrate judge

  relied only on this Court finding the Brusers in contempt to

  reach his conclusion is rejected as plainly contrary to the

  4/10/20 Order and irrelevant on de novo review.         Therefore, the

  portion of the 4/10/20 Order related to the Receiver’s fees is

  adopted, and the Receiver is hereby awarded $13,612.56.




         1
         The sum of the hour subtotals each month yields 52.1
  hours. Based on the fees requested, the Receiver has elected to
  not bill for 0.1 hours.
                                      11
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 12 of 15   PageID #:
                                   11624


  However, the Receiver is cautioned that future applications must

  include a subtotal of hours billed in a table format, along with

  the rate and fee subtotals.      Future applications missing this

  information will not be granted.

       B.    Mr. Farmer’s Fees

             As this Court has stated:

                  Under federal law, reasonable attorneys’
             fees are generally based on the traditional
             “lodestar” calculation set forth in Hensley v..
             Eckerhart, 461 U.S. 424, 433 (1983). See Fischer
             v. SJB–P.D., Inc., 214 F.3d 1115, 1119 (9th Cir.
             2000). The court must determine a reasonable fee
             by multiplying “the number of hours reasonably
             expended on the litigation” by “a reasonable
             hourly rate.” Hensley, 461 U.S. at 433. Second,
             the court must decide whether to adjust the
             lodestar amount based on an evaluation of the
             factors articulated in Kerr v. Screen Extras
             Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975),[2]
             which have not been subsumed in the lodestar
             calculation. See Fischer, 214 F.3d at 1119
             (citation omitted).

                  The factors the Ninth Circuit articulated in
             Kerr are:

                   (1) the time and labor required, (2) the
                   novelty and difficulty of the questions
                   involved, (3) the skill requisite to perform
                   the legal service properly, (4) the
                   preclusion of other employment by the
                   attorney due to acceptance of the case,
                   (5) the customary fee, (6) whether the fee
                   is fixed or contingent, (7) time limitations
                   imposed by the client or the circumstances,
                   (8) the amount involved and the results
                   obtained, (9) the experience, reputation,

       2 Kerr was abrogated on other grounds by City of Burlington
  v. Dague, 505 U.S. 557 (1992), as recognized in Stetson v.
  Grissom, 821 F.3d 1157, 1167 (9th Cir. 2016).
                                      12
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 13 of 15   PageID #:
                                   11625


                   and ability of the attorneys, (10) the
                   “undesirability” of the case, (11) the
                   nature and length of the professional
                   relationship with the client, and
                   (12) awards in similar cases.

             Kerr, 526 F.2d at 70. Factors one through five
             have been subsumed in the lodestar calculation.
             See Morales v. City of San Rafael, 96 F.3d 359,
             364 n.9 (9th Cir. 1996). Further, the Ninth
             Circuit, extending City of Burlington v. Dague,
             505 U.S. 557, 567 (1992), held that the sixth
             factor, whether the fee is fixed or contingent,
             may not be considered in the lodestar
             calculation. See Davis v. City & County of San
             Francisco, 976 F.2d 1536, 1549 (9th Cir. 1992),
             vacated in part on other grounds, 984 F.2d 345
             (9th Cir. 1993). Once calculated, the “lodestar”
             is presumptively reasonable. See Pennsylvania v.
             Del. Valley Citizens’ Council for Clean Air, 483
             U.S. 711, 728 (1987); see also Fischer, 214 F.3d
             at 1119 n.4 (stating that the lodestar figure
             should only be adjusted in rare and exceptional
             cases).

  McMillon v. Hawaii, Civil No. 08-00578 LEK, 2011 WL 744900, at

  *3–4 (D. Hawai`i Feb. 22, 2011).

             Therefore, as an attorney, Mr. Farmer’s fees are

  subject to the lodestar analysis and must reflect a reasonable

  rate.   In addition to their own statements, attorneys are

  required to submit additional evidence that the rate charged is

  reasonable.    See, e.g., id. at *5 (citing Jordan v. Multnomah

  County, 815 F.2d 1258, 1263 (9th Cir. 1987)).         “Beyond

  establishing a reasonable hourly rate, a party seeking

  attorneys’ fees bears the burden of proving that the requested

  fees and costs are associated with the relief requested and are


                                      13
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 14 of 15    PageID #:
                                   11626


  reasonably necessary to achieve the results obtained.”          United

  States v. Chung, Civ. No. 07–00570 ACK–BMK, 2010 WL 5388006, *3

  (D. Hawai`i Dec. 17, 2010) (citation omitted).         The Receiver has

  not met his burden with respect to the portion of the

  Applications related to Mr. Farmer’s fees.        Mr. Farmer has not

  provided a subtotal of hours expended, nor addressed any of the

  Kerr factors in a way that would allow the Court to perform the

  lodestar analysis.     For these reasons, the portion of the

  4/10/20 Order related to Mr. Farmer’s fees is rejected and

  remanded.   This result does not reflect a decision that the

  hourly rate and billing invoices are unreasonable, but only that

  the Receiver has not provided the Court with sufficient

  information to make such a determination.        On remand, they are

  directed to include subtotals of Mr. Farmer’s fee requests in a

  table format and to provide sufficient information for the

  magistrate judge to perform a lodestar analysis, including

  addressing the Kerr factors.

                                 CONCLUSION

              On the basis of the foregoing, the 4/10/20 Order,

  which is construed as the magistrate judge’s findings and

  recommendation, is ADOPTED IN PART and REJECTED IN PART.             The

  portion of the 4/10/20 Order related to the Receiver is ADOPTED,

  the portion related to the Receiver’s counsel is REJECTED and



                                      14
Case 1:14-cv-00387-LEK-WRP Document 355 Filed 07/17/20 Page 15 of 15   PageID #:
                                   11627


  REMANDED to the magistrate judge for further consideration in

  light of this Court’s order.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, July 17, 2020.




  MICHAEL DAVID BRUSER, ETC., ET AL. VS. BANK OF HAWAII, ET AL; CV
  14-387 LEK; ORDER ADOPTING IN PART AND REJECTING IN PART THE
  MAGISTRATE JUDGE’S APRIL 10, 2020 ORDER




                                      15
